Per Curiam.
This case is in all respects the same as that of Pacific Tel. & Tel. Co. v. Everett, ante p. 259, 166 Pac. 650, with the exception that the ordinance granting the franchise is not set out in full in the complaint. The respondents seek to differentiate it by the contention that the description of the franchise as epitomized in *699the complaint contains nothing which is in any wise affected hy the license tax imposed hy the charter and ordinance set forth in the ease cited. But, in our opinion, sufficient is alleged to show the nature of the franchise under which the appellant is acting, and that its terms would be infringed hy the imposition of the charge imposed hy the charter and ordinance. For the reasons stated in the case cited, the judgment is reversed with instructions to overrule the demurrer.